EXHIBIT 10.1

 

AMENDMENT NO. 2 TO

RESTATED LICENSE AGREEMENT

 

THIS AMENDMENT NO. 2 to the Restated License Agreement (this “Amendment”), is
dated January 29, 2013 between Cherokee Inc., (“Licensor”), and TARGET GENERAL
MERCHANDISE, INC. (“TGMI”), with reference to the following facts:

 

WHEREAS, the Parties entered into a Restated License Agreement, dated as of
February 1, 2008, and amended as of December 1, 2011 (as amended, the “Restated
Agreement”); and

 

WHEREAS, the right to use the Trademark on children’s school uniforms (the
“School Uniform Right”) is owned by Strategic Partners, a third party entity
with an address at 9800 De Soto Avenue, Chatsworth, CA (“SP”).

 

WHEREAS, Licensor desires to obtain the School Uniform Right from SP, and the
Parties desire, contingent upon Licensor’s ownership of the School Uniform
Right, to amend the Restated Agreement to include children’s school uniforms on
the terms and conditions contained herein.

 

NOW THEREFORE, the Parties hereto agree as follows:

 

1.                                      Capitalized terms used and not defined
herein shall have the same meaning as in the Restated Agreement.

 

2.                                      This Amendment No. 2 shall only take
effect if and when Licensor owns the School Uniform Right.  Licensor shall
provide TGMI with written notice (e-mail acceptable) of the date upon which it
obtains such ownership, free and clear of any claim of SP with respect thereto
(the “Amendment Effective Date”), and this Amendment No. 2 shall automatically
go into effect as of such date.

 

3.                                      Section b.(i) of the Restated Agreement
is amended as of the Amendment Effective Date by removing “school uniforms” from
the excluded categories listed in the parenthetical therein and adding it to the
included categories to read as follows:

 

“b.(i)                     Men’s, Women’s and Children’s Apparel (including, but
not limited to intimate apparel, foundations, sleepwear and children’s school
uniforms, but excluding industrial, hospital and nurses uniforms).  Except as
otherwise expressly set forth herein, children’s school uniforms shall be
included in the definition of Merchandise.”

 

3.                                      Section 3 of the Restated Agreement is
amended as of the Amendment Effective Date by adding a new subsection d. as
follows:

 

“3.d.                      Uniform Royalty, Minimum and Term.  Commencing as of
the Amendment Effective Date and continuing through January 31, 2016, (the
“Uniform Term”), Licensee shall pay to Licensor as a royalty on the sale of
children’s school uniforms an amount equal to the greater of (i) two percent
(2%) of Licensee’s Net Sales of children’s school uniforms (the “Uniform
Royalty”) or (ii) $800,000.00 per Fiscal year (“Minimum Guaranteed Uniform
Royalty Per Fiscal Year”).

 

--------------------------------------------------------------------------------


 

In the event the Uniform Royalties actually earned for a Fiscal Year during the
Uniform Term are less than the Minimum Guaranteed Uniform Royalty, Licensee
shall pay Licensor the shortfall within thirty (30) days after the end of such
Fiscal Year.  Provided that Licensee has had sufficient Net Sales to meet the
Minimum Guaranteed Uniform Royalty Per Fiscal Year for the Fiscal Year ending
January 31, 2016, the license for children’s school uniforms set forth herein
will automatically renew for successive two (2) Fiscal Year terms on the same
terms unless Licensee provides Licensor with notice on or before January 31,
2015 that it does not wish to renew the children’s school uniform portion of
this Restated Agreement. In the event Licensee does not have sufficient Net
Sales to meet the Minimum Guaranteed Uniform Royalty Per Fiscal Year ending
January 31, 2016, the parties may, in each party’s sole discretion, mutually
agree to renew the license for children’s school uniforms on such terms as the
parties may agree upon.”

 

4.                                      This Amendment No. 2 may be executed by
facsimile and in one or more counterparts, all of which shall be considered one
and the same agreement.by adding a new

 

5.                                      Except as expressly amended or set forth
herein, all of the terms and conditions contained in the Restated Agreement
shall remain in full force and effect.  References herein or in the Restated
Agreement to “this Agreement” shall, after the Amendment Effective Date, be
deemed to refer to the Restated Agreement as amended by this Amendment No. 2.

 

IN WITNESS WHEREOF, each of the parties has executed this Amendment No. 2 on the
date first written above.

 

Target General Merchandise, Inc.

 

Cherokee Inc.

 

 

 

 

 

 

By:

/s/ Patricia M.Adams

 

 

By:

/s/ Henry Stupp

 

 

 

 

 

 

Patricia M. Adams

 

 

Henry Stupp

Senior Vice President

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------